Citation Nr: 0804609	
Decision Date: 02/08/08    Archive Date: 02/13/08	

DOCKET NO.  06-04 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from September 1971 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA Regional Office 
(RO) in Milwaukee, Wisconsin.  The case is now ready for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's hearing was tested by audiometric 
examination and found to be normal at both enlistment and 
separation, there is no objective evidence of chronic hearing 
loss at any time during or for some 30 years after service 
separation, audiometric examination in December 2005 only 
shows that the veteran meets the criteria for recognition of 
hearing loss disability under VA regulation for the left ear 
(not the right), and the only competent clinical opinion on 
file is against the veteran's claim.  



CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 51203A, 5107 (West 200); 38 C.F.R. §§ 3.03, 3.309, 
3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in May 2005, 
prior to the issuance of the rating decision now on appeal 
from August 2005.  That notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Service medical records were collected for 
review and the veteran was provided a VA audiometric 
examination which included a review of the claims folder and 
a request for clinical opinions consistent with VCAA at 
38 U.S.C.A. § 5103A (d).  The veteran did not submit any 
clinical evidence in his behalf and wrote that he had at no 
time ever had his ears tested or treated at any time.  All 
known available evidence has been collected for review and 
VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss), which are shown to 
have become manifest to a compensable degree within one year 
after service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds at the relevant frequencies of speech at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory thresholds for at 
least 3 of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that thresholds above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The veteran filed his initial claim for service 
connection for hearing loss and tinnitus in April 2005, over 
30 years after he was separated from service.  After receipt 
of formal VCAA notice in May 2005, he wrote the following 
month that he had never had his ears tested or treated at any 
time during or subsequent to service, and there was no 
evidence to obtain.  He further wrote that he had had the 
ringing in his ears since active duty, "and the hearing loss 
has been gradual."  The veteran later wrote that he believed 
current hearing loss was attributable to his acoustic trauma 
during his years of service in law enforcement in the US Air 
Force where he was exposed to routine firing of small arms 
and where he performed his duties in and around Air Force 
flight lines where he was exposed to the loud noise of 
aircraft flight operations and maintenance.

The service medical records reveal that the veteran was 
provided audiometric examinations both at enlistment and 
separation.  Although there is some minor variation in the 
reported decibel thresholds, no decibel threshold at the 
relevant frequencies for speech exceeded 15 decibels at 
either enlistment or separation.  The veteran's hearing 
tested as entirely normal at each of the relevant frequencies 
for speech of each ear at the time of separation in August 
1975.  Moreover, in the accompanying report of medical 
history, completed at separation by the veteran himself, he 
specifically endorsed that he did not have ear trouble or 
hearing loss.  

In December 2005, the veteran was provided a VA audiometric 
examination.  The VA audiologist had access to the veteran's 
claims folder and noted that the audiometric thresholds were 
normal in both ears at his discharge.  The veteran reported 
exposure to small arms fire and flight line duty, but no 
occupational noise exposure subsequent to service, but with 
some recreational noise exposure subsequent to service.  

Although not mentioned by the RO in either Statement of the 
Case on file, the actual results of the audiometric 
examination itself revealed that the veteran did not meet the 
requirements for recognition of hearing loss disability for 
his right ear.  No pure tone decibel threshold from 500 to 
4,000 Hertz exceeded 40 nor were three of the relevant 
frequencies for speech at or above 26 decibels, nor was his 
speech recognition score below 94 percent.  Speech 
recognition for the left ear was actually better at 96 
percent, but the veteran did have pure tone decibel 
thresholds of 40 and 45 at 3,000 and 4,000 Hertz respectively 
for the left ear, which satisfies the provisions of 38 C.F.R. 
§ 3.385.  

However, based on current examination and review of the 
record, the VA audiologist opined that the veteran's current 
hearing loss was not related to service because his hearing 
was shown to be normal by audiometric examination at service 
separation.  (He did provide a positive "at least as likely 
as not" opinion with respect to tinnitus, and the RO 
subsequent allowed service connection for tinnitus on that 
basis in January 2006).  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for bilateral hearing 
loss.  The service medical records contain no complaints, 
findings, treatment, or diagnosis for hearing loss at any 
time.  The veteran's hearing tested as essentially normal at 
both enlistment and separation.  The veteran specifically did 
not endorse that he had ear problems or hearing loss at 
service separation.  He filed his first claim for hearing 
loss over 30 years after he was separated from service, and 
VA audiometric examination revealed his hearing was not 
sufficiently diminished on the right ear to even recognize 
hearing loss as a disability for VA purposes.  Left ear 
hearing loss did satisfy the criteria for such recognition at 
38 C.F.R. § 3.385, but the only clinical opinion on file from 
this examination was against the veteran's claim.  This 
clinical opinion is certainly supported in that the veteran's 
hearing tested normal at service separation.

The veteran argues that an allowance of service connection 
for tinnitus should also result in such allowance for hearing 
loss.  This is not the case.  Each claim is governed on its 
own merits, and in the case of tinnitus, the audiologist 
provided a positive clinical opinion.  In the face of normal 
audiometric examinations during service, the audiologist 
provided a negative opinion in relating current hearing loss 
to incidents of service decades earlier.  Although the 
veteran is certainly competent to offer his own subjective 
report of symptoms, he does not have the requisite expert 
expertise to provide a competent clinical opinion about the 
etiological origin of hearing loss first demonstrated for the 
left ear over 30 years after he was separated from service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
In this regard, the Board notes that the veteran has not 
submitted nor referred to any objective medical literature, 
study, or other authority which stands for the proposition 
that hearing loss first mildly demonstrated decades after 
exposure to an acoustic trauma, can be actually causally 
attributable to such remote trauma.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


